Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on February 9, 2022.  Application No. 16/898,794, is a Nonprovisional application filed on June 11, 2020, and claims foreign priority to Indian application No. INDIA 201921023560, filed June 14, 2019.  Claims 2, 12, and 18 are cancelled.  Claims 1, 3-11, 13-17, and 19 are examined below.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022, has been entered.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claim 9 appears to have been accidentally rolled into claim 8.  Claim 9 should be separated from claim 8 by a paragraph.  Appropriate correction is required.
Rejection Maintained
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-11, 13-17, and 19 under 35 USC 103 over Fang et al., U.S. Patent No. 9,783,549 and Kovi et al., US2018/0009825 A1, in further view of Austad et al., 
First, the claims are vaguely drawn to a process of preparing an intermediate compound, Compound 3.  As shown in Applicant’s specification, para. [0023], Compound 1 is first dissolved in THF under an argon atmosphere creating a first mixture.  Identical to the prior art (WO ‘565, p. 89, para. [00209]), a separate—second--mixture of TBAF, 20 eq (WO ‘565 at Id., 10 eq) and imidazole HCl, 10 eq. (WO ‘565 at Id., 5 eq), was prepared at ambient temperature.  Notably, the ratio of TBAF and imidazole HCl in the present invention and prior art are identically 2:1.  This second mixture of TBAF and imidazole HCl is first cooled to 0-5 C, and then charged into the first mixture containing Compound 1 dissolved in THF under argon.  As stated in the previous Office action, the addition of molecular sieves and sodium sulphate was obvious over the prior art.  
It would have been obvious to the ordinary artisan at the time of the invention to add reagents (such molecular sieves and sodium sulphate) to reduce the water content from in the solution containing Compound 1 in THF creating an anhydrous reaction system.  Furthermore, although the prior art says that the reaction was allowed to run for 3-4 days, the prior art is partially silent as to the effect of the reaction-time.  In other words, the prior art does not suggest that this reaction is required to run for this period of time and is silent as to the effect on the reaction, if the reaction-time was ended earlier.   
Secondly, the claims of the present invention omit an essential step, and imply an “in-situ” reaction that the disclosure of the present invention does not enable.  See 35 U.S.C 112, 1st paragraph, Enablement Rejection. (below).  As stated in the Specification, para. [0023], the first step of the reaction is the de-protection of Compound 1 resulting in Compound 2.  However, Compound 2, as suggested by the claims is not isolated “in-situ”.  As stated in the Specification, para. [0023], the reaction resulting in Compound 2 is first reduced to a residue under reduced pressure.  This residue is then further distilled with the addition of methanol : water (9:1), repeatedly, to get a complete conversion (the de-protection of Compound 1) with an improved yield of Compound 2.  The residue from the distillation step (compound 2) is then dissolved in dichloromethane and ketalized with PPTS.  The resulting product is Compound 3 at 70% purity.  Notably, this same “ketalization” step is performed in the prior art.  See WO ‘565, [para. 00210].  The resulting product yield of Compound 3 in the prior art is at “0.79 eq after correction for residual toluene”, (i.e., 79% purity?).  Ultimately, it is unclear from the prior art what is the purity of Compound 3, but, nonetheless,  the reaction steps are identical.  Accordingly, all the elements of the present invention were known in the art at the time of the invention.  
Applicant has not argued the September 9, 2021, Rejection of dependent claims 2-11, 13-17, and 19; only claim 1.  See the September 9, 2021, Final Office action, for the rejection of the remainder of the dependent claims under 35 U.S.C. 103.
It would have been obvious to the ordinary artisan at the time of the invention to use known techniques to improve upon similar methods in the same way.  All the elements of the prior art operate the same as they do in the present invention.  It would have been obvious to combine these known elements with a reasonable expectation of success.  

September 9, 2021, Final Office action, 
35 U.S.C. 103, Rejection, 
(Response to Applicant’s July 29, 2021, Arguments/Remarks)
Applicants argue that the claims have been amended to recite 20eq. of TBAF and 10 eq.  imidazole HCl.
They argue that Zheng does not disclose or suggest the eq. amount. In response the examiner notes that the eq. ratio is the same in the newly filed IDS reference WO 2005/118565.  
So essentially the amounts are the same.  Applicants argue and state that this ratio of 20eq. of TBAF and 10eq. of imidazole HCl , results in better selectivity at C-12 carbon as discussed  in the specification. 

The newly cited reference WO 2005/118565 does disclose the reagents in the same ration of 2:1. 
See para [00209], TBAF 10 eq.  and imidazole hydrochloride  at 5 eq.  So the same ratio of the same reagents are used. 
So the argument that that step is the point of novelty for the formation of  better selectivity of  C-12 carbon  is not convincing as the same compound is also made , ER-118064 page 90. Anhydrous conditions  are met by using dichloromethane , and loaded over a chromatographic 
    PNG
    media_image1.png
    118
    151
    media_image1.png
    Greyscale
. See para [00211].
The limitations of new claims 18, 19, of using molecular sieves, and using anhydrous condition using sodium sulfate. The references are silent about the % purity, however applicants are not showing any comparison to show that their compounds purity is better or different. The process includes using many anhydrous reagents therefore using sodium sulfate instead of another sodium salt, would be obvious to a person of skill in the art. 

So the rejection is maintained, but modified to include  WO 2005/11865 to Austad Brian et al.

The claim 1, 3-19 are rejected over WO 2005/118565 to Austad Brian et al and Wanjun Zheng et al US 201800098.  Or US 9783,549 
Wanjun Zheng
et al. and US 20180009825 to Kovi et al. Published more than 1 yr. earlier.
Applicants claims are drawn to a process of making Eribulin mesylate from ccompound 1, 2 and
3 and then converting it to the mesylate. This is given in figure 1 and 2.

    PNG
    media_image2.png
    167
    692
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    154
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    149
    181
    media_image4.png
    Greyscale



Scope and Content of Prior Art and the claims MPEP 2141.02
Wanjun Zheng et al discloses the same steps see conversion of compound 19 to 9. Steps m and
n include the same reagents as used by applicants.
From compound 9, compound 4 (E7389) as disclosed on page 5553 is taught. Compound 26
same intermediate as a Ts salt is also disclosed .
US 2018009825 disclose the compound in the myselate form. See para [0033] on page 16.

So basically the same reagents are used.
Or US 9783,549 published Oct 2017.
Teaches converting the compound to the mesylate salt. See page 14.

New reference submitted with the IDS WO 2005/118565 does disclose the reagents in the same ration of 2:1. 
See para [00209], TBAF 10 eq.  and imidazole hydrochloride  at 5 eq.  So the same ratio of the same reagents are used. 

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413
The process of making the compound, using the same reagents is given in the Zheng reference.
The reference is silent about converting it into a mesylate salt. However US 9,783,549 and/or
US 20180009825 to Kovi et al. Published more than 1 yr. earlier. Also teaches the mesylate salt.
Therefore one of skill in the art would have been motivated to make the Zheng et al compounds
and then its mesylate salt as it is common salt for that compound and the prior art is known to
make them.  The limitations of the eq. of the reagents used is given in  WO’565  reference. 
the argument that that step is the point of novelty for the formation of  better selectivity of  C-12 carbon  is not convincing as the same compound is also made , ER-118064 page 90. Anhydrous conditions  are met by using dichloromethane , and loaded over a chromatographic 
    PNG
    media_image1.png
    118
    151
    media_image1.png
    Greyscale
. See para [00211].
The limitations of new claims 18, 19, of using molecular sieves, and using anhydrous condition using sodium sulfate. The references are silent about the % purity, however applicants are not showing any comparison to show that their compounds purity is better or different. The process includes using many anhydrous reagents therefore using sodium sulfate instead of another sodium salt, would be obvious to a person of skill in the art. 
The different temperature and reaction conditions can be modified for optimization of the
reaction.
The claims are therefore obvious over the prior art.
New Rejection
Claim Rejections - 35 USC § 112(a), First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-11, 13-17, and 19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a process for producing eribulin mesylate comprising: (a)	de-protecting eribulin-enone (compound 1) comprising:
(1) dissolving compound 1 in THF under an argon atmosphere; 

(3) Cooling said first solution to 0-5°C. 
(3) prepare a second solution containing Imidazole hydrochloride (10 eq) and TBAF (20 eq) in THF;
(4) charge this second solution into the first solution at 0-5°C; 
(5) stirring the reaction solution for at least 24 hours at 10-20°C;
(6) filter and distil under vacuum the reaction solution to yield a residue of compound 2;
(7) further distil the compound 2 residue with the addition of methanol : water (9:1);
(8) repeat distillation to get a complete conversion with an improved yield of eribulin-dione (compound 2)
(b) ketalization of compound 2 to obtain compound 3 comprising: 
(1) Dissolving the residue of compound 2 (from the step above) in dichloromethane and charging the solution with PPTS at 15-20°C under argon atmosphere;
(2) stirring the reaction for at least 3 hours at 15-20°C; and
(3) After completion of the reaction use column chromatography to yield eribulin-diol (compound 3) at about 70 % purity; 
 the specification does not reasonably provide enablement for the “in situ” process for producing eribuline mesylate as broadly (vaguely) claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Factors to be considered when determining whether claims in an application for patent are enabling include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of 
The claims are broadly drawn to a process for producing eribulin mesylate comprising an “in-situ” mixture of two distinct intermediate steps.  However, the specification does not teach or suggest that compound 3 can be prepared “in-situ” in a single or multiple step reaction as claimed.  The specification only provides for a process similar, if not identical, to that of the prior art.  See WO ‘565, para. [00209]-[00210]; compare to present specification, para. [0023].  There are no working examples or other evidence to indicate that the claimed process is “in-situ”.  In addition, the prior art fails to provide compensatory guidance.  Because there is no correlation between the “in-situ” process claimed and the process described in Specification and prior art, it would require undue experimentation for the artisan to practice the invention as broadly claimed.
Conclusion
	No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625